Walker, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the merchandise involved herein consists of dry oxhides. The market value or price at the time of exportation at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Guatemala, the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, is as follows:
J. B. M. — 600 dry oxhides, 16)40 per pound, less ocean freight of 73.20 per 100 pounds, less railroad freight, port charges, Guatemala export duty and consular fee as invoiced.
*607V. H. C. — 1200 dry oxhides, 14)40 per pound less 73.2(5 per 100 pounds ocean freight, less railroad freight, port charges, Guatemala export duty, and consular fee as invoiced.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
It is further agreed that the instant appeal to reappraisement be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
J. B. M. — 600 dry oxhides, 16)4(5 per pound, less ocean freight of 73.20 per 100 pounds, less railroad freight, port charges, Guatemala export duty and consular fee as invoiced.
V. H. C. — -1200 dry oxhides, 14)40 per pound less 73.20 per 100 pounds ocean freight, less railroad freight, port charges, Guatemala export duty, and consular fee as invoiced.
Judgment will be rendered accordingly.